 

Exhibit 10.1

 

EXECUTION VERSION

 

PURCHASE AGREEMENT

 

United States Steel Corporation

 

$300,000,000 5.00% Senior Convertible Notes due 2026

 

October 16, 2019

 

Goldman Sachs & Co. LLC

Barclays Capital Inc.

 

As Representatives of the
several Initial Purchasers listed
in Schedule 1 hereto

 

 

c/o Goldman Sachs & Co. LLC

200 West Street

New York, New York 10282

 

c/o Barclays Capital Inc.

1155 Long Island Avenue

Edgewood, NY 11717

 

Ladies and Gentlemen:

 

United States Steel Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several initial purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom Goldman Sachs & Co. LLC and
Barclays Capital Inc. are acting as representatives (the “Representatives”),
$300,000,000 aggregate principal amount of its 5.00% Senior Convertible Notes
due 2026 (the “Underwritten Securities”) and, at the option of the Initial
Purchasers, up to an additional $50,000,000 principal amount of 5.00% Senior
Convertible Notes due 2026 (the “Option Securities”). The Underwritten
Securities and the Option Securities are herein referred to as the “Securities”.
The Securities will be convertible into shares (the “Underlying Securities”) of
common stock, par value $1.00 per share, of the Company (the “Common Stock”).
The Securities will be issued pursuant to an indenture to be dated as of October
21, 2019 (the “Indenture”) between the Company and The Bank of New York Mellon,
as trustee (the “Trustee”). All references in this Agreement to the Underlying
Securities issuable upon the conversion of the Securities assume conversion at
the maximum conversion rate provided in the Indenture and that the Company
elects to settle any and all conversion of the Securities solely in shares of
Common Stock.

 



 

 

 

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

 

1.                  Offering Memorandum and Transaction Information. The
Securities will be sold to the Initial Purchasers without being registered under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated October 16, 2019 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (this “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

 

At or prior to 5:00 p.m. on October 16, 2019, the time when the first sale of
the Securities was made (the “Time of Sale”), the Company had prepared the
following information (collectively, the “Time of Sale Information”): the
Preliminary Offering Memorandum, as supplemented and amended by the written
communications listed on Annex A hereto.

 

2.                  Purchase of the Securities by the Initial Purchasers. (a)
The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of the Securities
set forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 97.25% of the principal amount thereof plus accrued interest, if any,
from October 21, 2019, to the Closing Date (as such term is hereinafter
defined). The Company will not be obligated to deliver any of the Securities
except upon payment for all the Securities to be purchased as provided herein.

 

In addition, in reliance upon the representations, warranties and agreements
herein contained and subject to the terms and conditions herein set forth, the
Company hereby grants an option to the several Initial Purchasers to purchase,
severally and not jointly, the Option Securities at a price equal to 97.25% of
the principal amount thereof plus accrued interest, if any, from October 21,
2019, to the date of payment and delivery for such Option Securities. The option
granted hereby will expire 30 days after the date of the Offering Memorandum and
may be exercised in whole or in part from time to time upon written notice
(each, an “Option Exercise Notice”) from the Representatives setting forth the
number of Option Securities as to which the several Initial Purchasers are then
exercising the option and the time and date of payment and delivery for such
Option Securities. The number of Option Securities to be purchased by each
Initial Purchaser shall be the same percentage of the total number of the Option
Securities to be purchased by the several Initial Purchasers as such Initial
Purchaser is purchasing of the Underwritten Securities. Any Additional Closing
Date (as such term is hereinafter defined) shall be determined by the
Representatives, but shall not be later than five full business days after the
date of the Option Exercise Notice unless otherwise agreed in writing by the
parties hereto, nor in any event prior to the Closing Date. Any Option Exercise
Notice shall be given at least two business days prior to the date and time of
delivery specified therein.

 



2

 

 

(a)               The Company understands that the Initial Purchasers intend to
offer the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)              it is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (“Rule 144A”) and an accredited investor
within the meaning of Rule 501(a) of Regulation D under the Securities Act
(“Regulation D”);

 

(ii)             it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Securities in any manner involving
a public offering within the meaning of Section 4(a)(2) of the Securities Act;
and

 

(iii)            it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Securities as part of the initial
offering except to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A and in connection with each such sale, it has
taken or will take reasonable steps to ensure that the purchaser of the
Securities is aware that such sale is being made in reliance on Rule 144A.

 

(b)               Each Initial Purchaser acknowledges and agrees that the
Company and, for purposes of the “no registration” opinions to be delivered to
the Initial Purchasers pursuant to Sections 6(g) and 6(h), counsel for the
Company and counsel for the Initial Purchasers, respectively, may rely upon the
accuracy of the representations and warranties of the Initial Purchasers, and
compliance by the Initial Purchasers with their agreements, contained in
paragraph (a) above and each Initial Purchaser hereby consents to such reliance.

 

(c)               The Company acknowledges and agrees that the Initial
Purchasers may offer and sell Securities to or through any affiliate of an
Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.

 

(d)               Payment for and delivery of the Securities will be made at the
offices of Simpson Thacher & Bartlett LLP at 10:00 a.m., New York City time, on
October 21, 2019, or at such other time or place on the same or such other date,
not later than the fifth business day thereafter, as the Representatives and the
Company may agree upon in writing or, in the case of the Option Securities, on
the date and at the time and place specified in the Option Exercise Notice. The
time and date of such payment and delivery of the Underwritten Securities is
referred to herein as the “Closing Date”, and the time and date of such payment
and delivery for the Option Securities, if other than the Closing Date, is
herein referred to as the “Additional Closing Date”.

 

(e)               Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representatives against delivery to the nominee of The Depository Trust Company,
for the account of the Initial Purchasers, of one or more global notes
representing the Securities (the “Global Notes”), with any transfer taxes
payable in connection with the sale of the Securities duly paid by the Company.
The Global Notes will be in form and substance reasonably satisfactory to the
Representatives.

 



3

 

 

(f)                The Company acknowledges and agrees that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the offering of the Securities
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Company or any other person with respect to such offering. Additionally, no such
Initial Purchaser is advising the Company or any other person as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction. The
Company shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and such Initial Purchasers shall have no
responsibility or liability to the Company with respect thereto. Any review by
such Initial Purchasers of the Company, the transactions contemplated thereby or
other matters relating to such transactions will be performed solely for the
benefit of the Initial Purchasers and shall not be on behalf of the Company.

 

3.                  Representations and Warranties of the Company. The Company
represents and warrants to each Initial Purchaser that:

 

(a)               Preliminary Offering Memorandum. The Preliminary Offering
Memorandum, as of its date, did not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation and warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in any Preliminary Offering Memorandum, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section 7(b) hereof.

 

(b)               Time of Sale Information. The Time of Sale Information, at the
Time of Sale, did not, and at the Closing Date and as of the Additional Closing
Date, as the case may be, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation and warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in such Time of Sale Information, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described in Section 7(b) hereof. No statement of material fact included in the
Offering Memorandum that is required to be included in the Time of Sale
Information has been omitted from the Time of Sale Information and no statement
of material fact included in the Time of Sale Information that is required to be
included in the Offering Memorandum has been omitted therefrom.

 



4

 

 

(c)               Additional Written Communications. The Company (including its
agents and representatives, other than the Initial Purchasers in their capacity
as such) has not prepared, made, used, authorized, approved or referred to and
will not prepare, make, use, authorize, approve or refer to any “written
communication” (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and representatives (other
than a communication referred to in clauses (i), (ii) and (iii) of this
Section 3(c)), an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information and (iv) each
electronic road show and any other written communications approved in writing in
advance by the Representatives. Each such Issuer Written Communication does not
conflict with the information contained in the Time of Sale Information, and
when taken together with the Time of Sale Information (at the Time of Sale)
accompanying, or delivered prior to delivery of, or filed prior to the first use
of such Issuer Written Communication, did not, and at the Closing Date and as of
the Additional Closing Date, as the case may be, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation or warranty with respect to any statements or omissions made in
each such Issuer Written Communication in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in any Issuer Written Communication, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of information
described in Section 7(b) hereof.

 





(d)               Offering Memorandum. As of the date of the Offering Memorandum
and as of the Closing Date and as of the Additional Closing Date, as the case
may be, the Offering Memorandum does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use in the Offering Memorandum, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section 7(b) hereof.

 

(e)               Incorporated Documents. The documents incorporated by
reference in the Offering Memorandum or the Time of Sale Information, when filed
with the Commission, conformed or will conform, as the case may be, in all
material respects with the requirements of the Securities Exchange Act of 1934,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”) and did not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(f)                Company Organization and Good Standing. The Company has been
duly incorporated and is an existing corporation in good standing under the laws
of the State of Delaware, with power and authority (corporate and other) to own
its properties and conduct its business as described in the Time of Sale
Information and the Offering Memorandum; and the Company is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except where the failure to so qualify would not reasonably
be expected to have a material adverse effect upon the financial condition,
business, properties or results of operations of the Company and its
subsidiaries, taken as a whole, or on the performance by the Company of its
obligations under this Agreement and the Securities (a “Material Adverse
Effect”).

 



5

 

 

(g)               Subsidiary Organization and Good Standing. Each subsidiary of
the Company listed on Annex C (each, a “Designated Subsidiary”) has been duly
incorporated or otherwise organized and is an existing corporation, limited
liability company or other business entity in good standing (if such designation
exists in the jurisdiction of organization or formation of such entity) under
the laws of the jurisdiction of its incorporation or organization, with power
and authority (corporate, limited liability company and other) to own its
properties and conduct its business as described in the Time of Sale Information
and the Offering Memorandum; and each Designated Subsidiary of the Company is
duly qualified to do business as a foreign corporation or other business entity
in good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect; all of the issued and outstanding capital stock or
other equity securities of each Designated Subsidiary of the Company have been
duly authorized and are validly issued, fully paid and nonassessable (except, in
the case of any foreign subsidiary, for directors’ qualifying shares); and the
shares of capital stock or other equity securities of each Designated Subsidiary
owned by the Company, directly or through subsidiaries, are owned free from any
lien, charge, encumbrance, defect, security interest, restriction on voting or
transfer or any other claim of any third party (collectively, “Liens”), except
such Liens that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. As of June 30, 2019, there are no
significant subsidiaries of the Company that are not listed on Annex C hereto.
The subsidiaries of the Company not listed on Annex C hereto, in the aggregate,
represented no more than 15% of the (i) net sales of the Company and its
subsidiaries for the twelve months ended June 30, 2019 and (ii) total assets of
the Company and its subsidiaries as of June 30, 2019.

 

(h)               Capitalization. All outstanding shares of capital stock of the
Company have been duly authorized and are validly issued, fully paid and
non-assessable and are not subject to any pre-emptive or similar rights. The
Company had an authorized capitalization as of June 30, 2019, as set forth in
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization.” Except as described in or expressly contemplated by the Time
of Sale Information and the Offering Memorandum, there are no outstanding rights
(including, without limitation, pre-emptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interest in the Company or any of its
subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any capital stock of the
Company or any such subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Time of Sale Information and the Offering Memorandum.

 

(i)                 No Broker’s Fees. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or any Initial Purchaser for a brokerage
commission, finder’s fee or other like payment in connection with this offering.

 



6

 

 

(j)                 No Consents Required. No consent, approval, authorization,
or order of, or filing with, any governmental agency or body or any court is
required for the consummation of the transactions contemplated by this
Agreement, the Securities and the Indenture (collectively, the “Transaction
Documents”) in connection with the issuance and sale of the Securities
(including the issuance of the Underlying Securities upon the conversion
thereof) or the consummation by the Company of the transactions contemplated
hereby, except such as may be required under state securities laws in connection
with the purchase and distribution of the Securities by the Initial Purchasers,
and except for such consents, approvals, authorizations, orders or filings the
failure of which to obtain or make would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(k)               No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Securities
(including the issuance of the Underlying Securities upon the conversion
thereof) and compliance by the Company with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents, will
not result in a breach or violation of any of the terms and provisions of, or
constitute a default under, (i) any statute, any rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any Designated Subsidiary of the Company or any
of their properties, (ii) any agreement or instrument to which the Company or
any such Designated Subsidiary is a party or by which the Company or any such
Designated Subsidiary is bound or to which any of the properties of the Company
or any such Designated Subsidiary is subject or (iii) the charter, by-laws or
other organizational document of the Company or any such Designated Subsidiary.

 

(l)                 Due Authorization. The Company has full right, power and
authority to execute and deliver the Transaction Documents and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

 

(m)             The Indenture. The Indenture has been duly authorized by the
Company and, when duly executed and delivered in accordance with its terms by
each of the parties thereto, will constitute, a valid and legally binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability (collectively,
the “Enforceability Exceptions”).

 

(n)               The Securities. The Securities have been duly authorized by
the Company and, when duly executed, authenticated, issued and delivered in
accordance with the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture.

 

(o)               Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

 



7

 

 

(p)               No Violation or Default. Neither the Company nor any of the
Designated Subsidiaries is (i) in violation of its respective charter or by-laws
or other organizational documents, (ii) in default in the performance of any
obligation, agreement, covenant or condition contained in any indenture, loan
agreement, mortgage, lease or other agreement or instrument that is material to
the Company and its subsidiaries, taken as a whole, to which the Company or any
Designated Subsidiaries is a party or by which the Company or any Designated
Subsidiaries or their respective property is bound, or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except for such defaults and
violations in the case of these clauses (ii) and (iii) that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(q)               Title to Real and Personal Property. Except as disclosed in
the Time of Sale Information and the Offering Memorandum, the Company and the
Designated Subsidiaries have good and indefeasible title to all real and other
properties and other assets owned by them that are material to the business of
the Company and its subsidiaries, in each case free from liens, encumbrances,
claims, security interests, defects and imperfections of title, except such
liens, encumbrances, claims, defects and imperfections of title that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and except as disclosed in the Time of Sale Information and the
Offering Memorandum, the Company and its subsidiaries hold their respective
leased real or personal property under valid and enforceable leases free from
any liens, encumbrances, claims, security interests, restrictions, defects and
imperfections of title or exceptions that would materially interfere with the
business of the Company and its subsidiaries, taken as a whole. The Company and
its subsidiaries own or lease all properties and assets necessary to conduct
their business as described in the Time of Sale Information and the Offering
Memorandum.

 

(r)                Licenses and Permits. The Company and the Designated
Subsidiaries possess adequate licenses, certificates, authorities or permits
issued by the appropriate governmental agencies or bodies currently required to
conduct their business as described in the Time of Sale Information and the
Offering Memorandum and have not received any notice of proceedings relating to
the revocation or adverse modification of any such license, certificate,
authority or permit, except for any failure to possess or any notice of
proceedings that, if determined adversely to the Company or any Designated
Subsidiary, would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(s)                Descriptions of the Transaction Documents. The Transaction
Documents conform in all material respects to the descriptions thereof contained
in the Time of Sale Information and the Offering Memorandum.

 

(t)                 No Labor Disputes. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, no labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 



8

 

 

(u)               Title to Intellectual Property. Except as would not reasonably
be expected to have a Material Adverse Effect, (i) the Company and the
Designated Subsidiaries own, possess, have the right to use or can acquire on
reasonable terms adequate patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations, domain
names and other source indicators, copyrights and copyrightable works, know-how,
trade secrets, systems, procedures, proprietary or confidential information and
all other intellectual property, industrial property and proprietary rights
(collectively, “Intellectual Property”) to conduct their respective businesses;
(ii) the Company and the Designated Subsidiaries’ conduct of their respective
businesses does not infringe, misappropriate or otherwise violate any
Intellectual Property of any person; (iii) the Company and the Designated
Subsidiaries have not received any written notice of any claim relating to
Intellectual Property; and (iv) to the knowledge of the Company, the
Intellectual Property of the Company and the Designated Subsidiaries is not
being infringed, misappropriated or otherwise violated by any person.

 

(v)               Compliance With Environmental Laws. Except as disclosed in the
Time of Sale Information and the Offering Memorandum, neither the Company nor
any of its subsidiaries is in violation of any statute, any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “environmental
laws”), owns or operates any real property contaminated with any hazardous or
toxic substance that is subject to any environmental laws, is liable for any
off-site disposal or contamination pursuant to any environmental laws, or is
subject to any pending claim relating to any environmental laws, which
violation, contamination, liability or claim would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and the
Company is not aware of any pending investigation which would reasonably be
expected to lead to such a claim.

 

(w)             Legal Proceedings. Except as described in the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory actions, claims, suits, arbitrations or proceedings (“Actions”)
pending to which the Company or any of its subsidiaries is a party or to which
any property, right or asset of the Company or any of its subsidiaries is the
subject that could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and neither any such Actions nor any legal,
governmental or regulatory investigations to which the Company or any of its
subsidiaries is a party or to which any property, right or asset of the Company
or any of its subsidiaries is the subject that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, are, to the
knowledge of the Company, threatened by any governmental or regulatory authority
or by others.

 

(x)               Financial Statements of the Company. The financial statements
of the Company and the related notes thereto included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum present
fairly in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries as of the dates shown and their
results of operations and cash flows for the periods shown, and, except as
otherwise disclosed in the Time of Sale Information and the Offering Memorandum,
such financial statements have been prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis throughout the periods covered thereby, and the supporting schedules
included in the Time of Sale Information and the Offering Memorandum present
fairly the information required to be stated therein; and the other financial
information of the Company included in the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of the Company
and its subsidiaries and presents fairly in all material respects the
information shown thereby.

 



9

 

 

(y)               Taxes. The Company and its Designated Subsidiaries have timely
filed all material federal, state, local and foreign tax returns that have been
required to be filed and have paid all material taxes indicated by said returns
and all assessments related to material taxes received by any of them to the
extent that such material taxes have become due and are not being contested in
good faith in appropriate proceedings. All material tax liabilities have been
adequately provided for in the financial statements of the Company.

 

(z)               No Material Adverse Change. Since the date of the most recent
financial statements of the Company included in the Time of Sale Information and
the Offering Memorandum, (i) there has not been any material change in the
capital stock or long term debt of the Company or any of its subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock (other than any regular
quarterly dividend), or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
properties, rights, assets, management, financial position, results of
operations or prospects of the Company and its subsidiaries taken as a whole;
(ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Company and its subsidiaries
taken as a whole or incurred any liability or obligation, direct or contingent,
that is material to the Company and its subsidiaries taken as a whole; and (iii)
neither the Company nor any of its subsidiaries has sustained any material loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, except in each case of (i), (ii) and (iii) of this
Section 3(z) as otherwise disclosed in the Time of Sale Information and the
Offering Memorandum.

 

(aa)            Reporting Requirements. The Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and files
reports with the Commission on the Electronic Data Gathering, Analysis, and
Retrieval (EDGAR) system.

 

(bb)           Independent Accountants. PricewaterhouseCoopers LLP, who has
certified certain financial statements of the Company and its subsidiaries, are
independent public accountants with respect to the Company and its subsidiaries
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Securities Act.

 

(cc)            No Undisclosed Relationships. No relationship, direct or
indirect, exists between or among the Company or any of its subsidiaries, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company or any of its subsidiaries, on the other, that would be required by
the Securities Act to be described in a registration statement to be filed with
the Commission and that is not so described in the each of Time of Sale
Information and the Offering Memorandum.

 



10

 

 

(dd)           Compliance With ERISA. (1) Each employee benefit plan (including,
without limitation, any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA), within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and its affiliates
has been maintained in compliance in all material respects with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); (2) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption and transactions that have been corrected in accordance
with Internal Revenue Service and Department of Labor guidance; (3) no failure
to meet the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA has occurred with respect to any such plan which is subject
to Section 412 of the Code or Section 302 of ERISA and no application has been
made for a waiver or modification of the minimum funding standard (including any
required installment payments) under Section 412 of the Code or Section 302 of
ERISA with respect to any such plan; (4) except as otherwise disclosed in the
Time of Sale Information and the Offering Memorandum, the fair market value of
the assets of each such plan, other than a Multiemployer Plan (excluding for
these purposes accrued but unpaid contributions) exceeds the present value of
all benefits accrued under such plan based on actuarial assumptions and methods
that are compliant with the requirements of Code Section 430(h) and regulations
thereunder; (5) neither the Company nor any of its ERISA Affiliates has
completely or partially withdrawn from any Multiemployer Plan (within the
meaning of Section 4203 or Section 4205 of ERISA) and, none of the Company or
its ERISA Affiliates reasonably expects to incur any material liability with
respect to the complete or partial withdrawal from one or more Multiemployer
Plans and (6) and neither the Company nor any of its affiliates has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA in respect of
any such plan (including any Multiemployer Plan), other than liability for the
payment of required PBGC insurance premiums under Section 4007 of ERISA;
provided, however that for purposes of clauses (1) – (3), such representations
shall be made to the knowledge of the Company.

 

As used herein, “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company or any of its subsidiaries, is
treated as a single employer under Section 414(b) or (c) of the Internal Revenue
Code or is under common control with the Company or any of its subsidiaries
under Section 4001 of ERISA or, solely for purposes of Section 302 of ERISA and
Section 412 of the Internal Revenue Code, is treated as a single employer under
Section 414 of the Internal Revenue Code.

 

(ee)            Disclosure Controls. The Company and its subsidiaries maintain
an effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. As of the date of the Time of Sale
Information and the Offering Memorandum, the Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

 



11

 

 

(ff)              Accounting Controls. The Company and its subsidiaries maintain
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States, including, but not limited to internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles in the
United States and to maintain asset accountability; (iii) access to assets is
permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. There are no “material weaknesses” in the Company’s
internal controls over financial reporting.

 

(gg)           Sarbanes-Oxley Act. There is and has been no failure on the part
of the Company or to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
the applicable provisions of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications.

 

(hh)           No Unlawful Payments. Except as specifically disclosed in the
Company’s public filings as of the date of this Agreement, neither the Company
nor any of its subsidiaries, nor any director, officer or employee of the
Company or any of its subsidiaries nor, to the knowledge of the Company, any
agent or affiliate acting on behalf of the Company or any of its subsidiaries,
each in their capacity as such, has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or unlawful
benefit to any foreign or domestic government official or employee, including of
any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. The Company and its
subsidiaries have instituted, maintain and enforce policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

 

(ii)              Compliance with Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable money laundering statutes of all jurisdictions
where the Company or any of its subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 



12

 

 

(jj)              Compliance with Sanctions Laws. Neither the Company nor any of
its subsidiaries, directors, officers or, to the knowledge of the Company,
employees, agents or affiliates or any other person associated with or acting on
behalf of the Company or any of its subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or any of its subsidiaries, organized or
resident in a country or territory that is the subject or target of Sanctions
(as of the date hereof, Cuba, Iran, North Korea, Syria and Crimea (each, a
“Sanctioned Country”)); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, to the extent such activities or business
would be prohibited by applicable Sanctions, (ii) to fund or facilitate any
activities of or business in any Sanctioned Country, to the extent such
activities or business would be prohibited by applicable Sanctions, or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as underwriter, initial
purchaser, advisor, investor or otherwise) of Sanctions. For the past five
years, the Company and its subsidiaries have not knowingly engaged in and are
not now knowingly engaged in any unlawful dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.

 

(kk)            No Stabilization. The Company has not taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.

 

(ll)              Investment Company Act. The Company is not and, after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof, as described in the Time of Sale Information and the Offering
Memorandum, will not be an “investment company” as defined in the Investment
Company Act of 1940.

 

(mm)         Statistical and Market Data. Nothing has come to the attention of
the Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.

 

(nn)           Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in the Time of Sale Information or
the Offering Memorandum has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith.

 



13

 

 

(oo)           Stock Options. With respect to the stock options (the “Stock
Options”) granted pursuant to the stock-based compensation plans of the Company
and its subsidiaries (the “Company Stock Plans”), (i) each Stock Option intended
to qualify as an “incentive stock option” under Section 422 of the Code so
qualifies, (ii) each grant of a Stock Option was duly authorized no later than
the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of the New York Stock
Exchange and any other exchange on which Company securities are traded and (iv)
each such grant was properly accounted for in accordance with GAAP in the
financial statements (including the related notes) of the Company and disclosed
in the Company’s filings with the Commission in accordance with the Exchange Act
and all other applicable laws. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company of granting, Stock
Options prior to, or otherwise coordinating the grant of Stock Options with, the
release or other public announcement of material information regarding the
Company or its subsidiaries or their results of operations or prospects.

 

(pp)           Underlying Securities. Upon issuance and delivery of the
Securities in accordance with this Agreement and the Indenture, the Securities
will be convertible at the option of the holder thereof into shares of Common
Stock in accordance with the terms of the Securities and the Indenture. The
Underlying Securities issuable upon conversion of the Securities have been duly
authorized and reserved for issuance, and when issued upon such conversion of
the Securities in accordance with the terms of the Securities, will be duly and
validly issued, fully paid and non-assessable, and will conform in all material
respects to the description thereof contained in the Time of Sale Information
and the Offering Memorandum; and the issuance of the Underlying Securities will
not be subject to any preemptive or similar rights.

 

(qq)           eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(rr)              Cybersecurity; Data Protection. The Company and its
subsidiaries’ information technology assets and equipment, computers, systems,
networks, hardware, software, websites, applications, and databases
(collectively, “IT Systems”) are adequate for, and operate and perform in all
material respects as required in connection with the operation of the business
of the Company and its subsidiaries as currently conducted. The Company and its
subsidiaries have implemented and maintained commercially reasonable controls,
policies, procedures, and safeguards to maintain and protect their material
confidential information and the integrity, continuous operation, redundancy and
security of all IT Systems and data (including all personal, personally
identifiable, sensitive, confidential or regulated data (“Personal Data”)) used
in connection with their businesses, and, to the knowledge of the Company, there
have been no breaches, violations, outages or unauthorized uses of or accesses
to same, except for those would not reasonably be expected to have a Material
Adverse Effect. The Company and its subsidiaries are presently in material
compliance with all applicable laws or statutes and all judgments, orders, rules
and regulations of any court or arbitrator or governmental or regulatory
authority and contractual obligations relating to the privacy and security of IT
Systems and Personal Data and to the protection of such IT Systems and Personal
Data from unauthorized use, access, misappropriation or modification.

 



14

 

 

(ss)             Rule 144A Eligibility. On the Closing Date, the Securities will
not be of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Time of Sale Information, as of
the Time of Sale, and the Offering Memorandum, as of its date, contains or will
contain all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

 

(tt)              No Integration. Neither the Company nor any of its affiliates
(as defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(uu)           No General Solicitation. None of the Company or any of its
affiliates or any other person acting on its or their behalf (other than the
Initial Purchasers, as to which no representation is made) has solicited offers
for, or offered or sold, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

 

(vv)           Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in
Section 2(b) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

 

4.                  Further Agreements of the Company. The Company covenants and
agrees with each Initial Purchaser that:

 

(a)               Delivery of Copies. The Company will deliver to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representatives may reasonably request.

 

(b)               Offering Memorandum, Amendments or Supplements. Before
finalizing the Offering Memorandum or making or distributing any amendment or
supplement to any of the Time of Sale Information or the Offering Memorandum or
filing with the Commission any document that will be incorporated by reference
therein, the Company will furnish to the Representatives and counsel for the
Initial Purchasers a copy of the proposed Offering Memorandum or such amendment
or supplement or document to be incorporated by reference therein for review,
and will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably objects

 



15

 

 

(c)               Additional Written Communications. Before making, preparing,
using, authorizing, approving or referring to any Issuer Written Communication,
the Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably objects.

 

(d)               Notice to the Representatives. The Company will advise the
Representatives promptly, and confirm such advice in writing, (i) of the
issuance by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or, to the knowledge
of the Company, threatening of any proceeding for that purpose; (ii) of the
occurrence or, to the knowledge of the Company, development of any event at any
time prior to the completion of the initial offering of the Securities as a
result of which any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation, or to the knowledge of the Company,
threatening of any proceeding for such purpose; and the Company will use its
commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will obtain as
soon as possible the withdrawal thereof.

 

(e)               Ongoing Compliance of the Offering Memorandum and Time of Sale
Information. (1) If at any time prior to the completion of the initial offering
of the Securities (i) any event or, to the knowledge of the Company, development
shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Offering Memorandum to comply with
applicable law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to the Offering Memorandum
(or any document to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented (or including such document to be incorporated by
reference therein) will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with applicable law and (2) if at any time prior
to the Closing Date (i) any event or, to the knowledge of the Company,
development shall occur or condition shall exist as a result of which any of the
Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with applicable law,
the Company will promptly notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

 



16

 

 

(f)                Blue Sky Compliance. The Company will qualify the Securities
for offer and sale under the securities or Blue Sky laws of such U.S.
jurisdictions as the Representatives shall reasonably request and will continue
such qualifications in effect so long as required for offering and resale of the
Securities; provided that the Company shall not be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.

 

(g)               Clear Market. For a period of 90 days after the date of the
offering of the Securities, the Company will not (i) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, or submit to, or file with, the Commission a registration statement
under the Securities Act relating to, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, or
publicly disclose the intention to undertake any of the foregoing or (ii) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock or any such other
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise, without the prior written consent of the Representatives, other
than (A) the Securities to be sold hereunder and the Underlying Securities
issuable upon conversion of the Securities, (B) the grant of options, awards of
restricted stock and restricted stock units, performance awards or the issuance
of shares of Common Stock to employees or directors by the Company in the
ordinary course of business or pursuant to any of the Company’s employee plans
existing on the date of this Agreement, including, but not limited to, the
Company’s employee stock option plan, the Company’s dividend reinvestment and
stock purchase plan and the Company’s 401(k) plans and (C) the issuance by the
Company of shares of Common Stock upon the exercise of options granted under the
Company’s employee plans.

 

(h)              Underlying Securities. The Company will reserve and keep
available at all times, free of pre-emptive rights, shares of Common Stock for
the purpose of enabling the Company to satisfy all obligations to issue the
Underlying Securities upon conversion of the Securities.

 

(i)                Exchange Listing. The Company will use all reasonable efforts
to cause the Underlying Securities to be listed and maintain such listing on the
New York Stock Exchange.

 



17

 

 

(j)                 Use of Proceeds. The Company will apply the net proceeds
from the sale of the Securities as described in the Time of Sale Information and
the Offering Memorandum under the heading “Use of proceeds.”

 

(k)               No Stabilization. The Company will not take, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.

 

(l)                 Supplying Information. While the Securities remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, the Company will, during any period in which the
Company is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish to holders of the Securities, prospective purchasers of
the Securities designated by such holders and securities analysts, in each case
upon request, the information required to be delivered pursuant to Rule
144A(d)(4) under the Securities Act.

 

(m)             DTC. The Company will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

 

(n)               No Resales by the Company. During the period from the Closing
Date until one year after the Closing Date or the Additional Closing Date, as
the case may be, the Company will not, and will not permit any of its affiliates
(as defined in Rule 144 under the Securities Act) to, resell any of the
Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

 

(o)               No Integration. Neither the Company nor any of its affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(p)               No General Solicitation. None of the Company or any of its
affiliates or any other person acting on its or their behalf (other than the
Initial Purchasers, as to which no covenant is given) will solicit offers for,
or offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

 

5.                  Certain Agreements of the Initial Purchasers. Each Initial
Purchaser hereby represents and agrees that it has not and will not use,
authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) a written communication that
contains no “issuer information” (as defined in Rule 433(h)(2) under the
Securities Act) that was not included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
above (including any electronic road show), (iv) any written communication
prepared by such Initial Purchaser and approved by the Company in advance in
writing or (v) any written communication relating to or that contains the terms
of the Securities and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

 



18

 

 

6.                  Conditions of Initial Purchasers’ Obligations. The
obligation of each Initial Purchaser to purchase the Underwritten Securities on
the Closing Date or the Option Securities on the Additional Closing Date, as the
case may be, as provided herein is subject to the performance by the Company of
its covenants and other obligations hereunder and to the following additional
conditions:

 

(a)               DTC. The Securities shall be eligible for clearance and
settlement through the DTC.

 

(b)               Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct on the date
hereof and on and as of the Closing Date or the Additional Closing Date, as the
case may be; and the statements of the Company and its officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date or the Additional Closing Date, as the case may be.

 

(c)               No Downgrade. Subsequent to the earlier of (A) the Time of
Sale and (B) the execution and delivery of this Agreement, (i) no downgrading
shall have occurred in the rating accorded any securities issued or guaranteed
by the Company or any of its subsidiaries by any “nationally recognized
statistical rating organization,” as such term is defined under Section 3(a)(62)
under the Exchange Act and (ii) no such organization shall have publicly
announced that it has under surveillance or review, or has changed its outlook
with respect to, its rating of any securities issued or guaranteed by the
Company or any of its subsidiaries (other than an announcement with positive
implications of a possible upgrading).

 

(d)               No Material Adverse Change. Subsequent to the execution and
delivery of this Agreement, no event or condition of a type described in
Section 3(z) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(e)               Officer’s Certificate. The Representatives shall have received
on and as of the Closing Date or the Additional Closing Date, as the case may
be, a certificate of an executive officer of the Company (acting solely in such
capacity on behalf of the Company and not in such executive officer’s personal
capacity) who has specific knowledge of the Company’s financial matters and is
reasonably satisfactory to the Representatives (i) confirming that such officer
has carefully reviewed the Time of Sale Information and the Offering Memorandum
and, to the knowledge of such officer, the representations set forth in Sections
3(b) and 3(d) hereof are true and correct; (ii) confirming that the other
representations and warranties of the Company in this Agreement are true and
correct and that the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date or the Additional Closing Date, as the case may be; and (iii) to
the effect set forth in paragraphs (b), (c) and (d) of this Section 6.

 



19

 

 

(f)                Comfort Letters for the Company. On the date of this
Agreement and on the Closing Date or the Additional Closing Date, as the case
may be, PricewaterhouseCoopers LLP shall have furnished to the Representatives,
at the request of the Company, letters, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to initial purchasers with respect to the Company’s financial statements and
certain financial information contained or incorporated by reference in the Time
of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date or the Additional Closing Date, as the case may
be, shall use a “cut-off” date no more than three business days prior to the
Closing Date or such Additional Closing Date, as the case may be.

 

(g)               CFO Certificates. On the date of this Agreement and on the
Closing Date or the Additional Closing Date, as the case may be, the Company
shall have furnished to the Representatives certificates, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, of its chief
financial officer with respect to certain financial data contained or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum, providing “management comfort” with respect to such information, in
form and substance reasonably satisfactory to the Representatives.

 

(h)               Opinion of Counsel for the Company. Opinion and Negative
Assurance Statement of Outside Counsel for the Company. Milbank LLP, counsel for
the Company, shall have furnished to the Representatives, at the request of the
Company, an opinion and negative assurance statement, dated the Closing Date or
the Additional Closing Date, as the case may be, and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives, to the effect set forth in Annex D hereto.

 

(i)                 Opinion and Negative Assurance Statement of Counsel for the
Initial Purchasers. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, an opinion and
negative assurance statement of Simpson Thacher & Bartlett LLP, counsel for the
Initial Purchasers, addressed to the Initial Purchasers, with respect to such
matters as the Representatives may reasonably request, and such counsel shall
have received such documents and information as they may reasonably request to
enable them to pass upon such matters.

 

(j)                 No Legal Impediment to Issuance. No action shall have been
taken and no statute, rule, regulation or order shall have been enacted, adopted
or issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date or the Additional Closing Date, as the case
may be, prevent the issuance or sale of the Securities; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities.

 

(k)               Good Standing. The Representatives shall have received on and
as of the Closing Date or the Additional Closing Date, satisfactory evidence of
the good standing of the Company and its Designated Subsidiaries, other than the
Designated Subsidiaries organized and existing outside the United States, in
their respective jurisdictions of organization and their good standing in such
other jurisdictions as the Representatives may reasonably request, in each case
in writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

 



20

 

 

(l)                 Exchange Listing. The Underlying Securities shall have been
approved for listing on the New York Stock Exchange, subject to official notice
of issuance.

 

(m)             Lock-up Agreements. The “lock-up” agreements, each substantially
in the form of Exhibit A hereto, between the Representatives and the officers
and directors of the Company listed on Schedule 2 hereto relating to sales and
certain other dispositions of shares of Stock or certain other securities,
delivered to the Representatives on or before the date hereof, shall be in full
force and effect on the Closing Date or Additional Closing Date, as the case may
be.

 

(n)               Additional Documents. On or prior to the Closing Date or the
Additional Closing Date, as the case may be, the Company shall have furnished to
the Representatives such further certificates and documents as the
Representatives may reasonably request.

 

(o)               Supplemental Indenture Relating to Securities. The
Representatives shall have received an executed copy of the Supplemental
Indenture.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                  Indemnification and Contribution.

 

(a)               Indemnification of the Initial Purchasers. The Company agrees
to indemnify and hold harmless each Initial Purchaser, its affiliates, directors
and officers and each person, if any, who controls such Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, reasonable, documented legal fees and other
reasonable, documented expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication, any road show as defined in Rule 433(h) under the
Securities Act (a “road show”) or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) of
this Section 7.

 



21

 

 

 

 

(b)               Indemnification of the Company. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Company, its
directors, its officers and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) of this
Section 7, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Initial Purchaser furnished to the Company
in writing by such Initial Purchaser through the Representatives expressly for
use in the Preliminary Offering Memorandum, any of the other Time of Sale
Information (including any of the other Time of Sale Information that has
subsequently been amended), any Issuer Written Communication, any road show or
the Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the following: the statements concerning the Initial
Purchasers contained in (i) the paragraph under the subsection “Commissions and
discounts” under the heading “Plan of Distribution” in the Offering Memorandum
and (ii) the last paragraph under the subsection “No Sales of Similar
Securities” under the heading “Plan of Distribution” in the Offering Memorandum.

 

(c)               Notice and Procedures. If any suit, action, proceeding
(including any governmental or regulatory investigation), claim or demand shall
be brought or asserted against any person in respect of which indemnification
may be sought pursuant to either paragraph (a) or (b) of this Section 7, such
person (the “Indemnified Person”) shall promptly notify the person against whom
such indemnification may be sought (the “Indemnifying Person”) in writing;
provided that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have under this Section 7 except to the extent
that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and provided, further, that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have to an Indemnified Person otherwise than under this Section 7. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the written consent of the Indemnified Person, be counsel to
the Indemnifying Person, such consent not to be unreasonably withheld,
conditioned or delayed) to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 7 that the Indemnifying
Person may designate in such proceeding and shall pay the reasonable, documented
fees and expenses of such counsel related to such proceeding, as incurred. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there are or are likely to be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and the Indemnified Person shall have
reasonably concluded that representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood and agreed that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the reasonable, documented fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such fees and expenses shall be reimbursed as they are incurred.
Any such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by Goldman Sachs & Co. LLC and Barclays Capital Inc. and any such
separate firm for the Company, its directors and officers and any control
persons of the Company shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff by a court of competent
jurisdiction, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for reasonable, documented fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 



22 

 



 

(d)               Contribution. If the indemnification provided for in paragraph
(a) or (b) of this Section 7 is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each Indemnifying Person under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Company on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Initial Purchasers on the other shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, in each case as set forth in the table on the cover of the
Offering Memorandum, bear to the aggregate offering price of the Securities. The
relative fault of the Company on the one hand and the Initial Purchasers on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

 

(e)               Limitation on Liability. The Company and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) of this Section 7. The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) of this Section 7 shall be deemed to include,
subject to the foregoing limitations, any reasonable, documented legal or other
expenses reasonably incurred by such Indemnified Person in connection with any
such action or claim. Notwithstanding the provisions of this Section 7, in no
event shall an Initial Purchaser be required to contribute any amount in excess
of the amount by which the total discounts and commissions received by such
Initial Purchaser with respect to the offering of the Securities exceeds the
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to their respective purchase obligations hereunder and not joint.

 



23 

 

 

(f)                Non-Exclusive Remedies. The remedies provided for in this
Section 7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

 

8.                  Effectiveness of this Agreement. This Agreement shall become
effective as of the date first written above.

 

9.                  Termination. This Agreement may be terminated in the
absolute discretion of the Representatives, by notice to the Company, if after
the execution and delivery of this Agreement and on or prior to the Closing Date
or, in the case of the Option Securities, prior to the Additional Closing Date
(i) trading generally shall have been suspended or materially limited on or by
any of the New York Stock Exchange, the NASDAQ Stock Market or the
over-the-counter market; (ii) trading of any securities issued or guaranteed by
the Company shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities or a material disruption
in commercial banking or securities settlement or clearance services in the
United States shall have occurred; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representatives, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

10.              Defaulting Initial Purchaser. (a) If, on the Closing Date or
the Additional Closing Date, as the case may be, any Initial Purchaser defaults
on its obligation to purchase the Securities that it has agreed to purchase
hereunder, the non-defaulting Initial Purchasers may in their discretion arrange
for the purchase of such Securities by other persons satisfactory to the Company
on the terms contained in this Agreement. If, within 36 hours after any such
default by any Initial Purchaser, the non-defaulting Initial Purchasers do not
arrange for the purchase of such Securities, then the Company shall be entitled
to a further period of 36 hours within which to procure other persons reasonably
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Company may postpone the Closing Date, or the
Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Offering Memorandum
or in any other document or arrangement, and the Company agrees to promptly
prepare any amendment or supplement to the Time of Sale Information or the
Offering Memorandum that effects any such changes. As used in this Agreement,
the term “Initial Purchaser” includes, for all purposes of this Agreement unless
the context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 10, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

 



24 

 

 

(b)               If, after giving effect to any arrangements for the purchase
of the Underwritten Securities or the Option Securities, as the case may be, of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) of this
Section 10, the aggregate principal amount of such Underwritten Securities or
such Option Securities, as the case may be, that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Underwritten
Securities or the Option Securities, as the case may be, then the Company shall
have the right to require each non-defaulting Initial Purchaser to purchase the
principal amount of Underwritten Securities or the Option Securities, as the
case may be, that such Initial Purchaser agreed to purchase hereunder plus such
Initial Purchaser’s pro rata share (based on the principal amount of
Underwritten Securities or Optional Securities, as the case may be, that such
Initial Purchaser agreed to purchase hereunder) of the Underwritten Securities
or Optional Securities, as the case may be, of such defaulting Initial Purchaser
or Initial Purchasers for which such arrangements have not been made.

 

(c)               If, after giving effect to any arrangements for the purchase
of the Underwritten Securities or the Option Securities, as the case may be, of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) of this
Section 10, the aggregate principal amount of such Underwritten Securities or
such Option Securities, as the case may be, that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Underwritten
Securities or the Option Securities, as the case may be, or if the Company shall
not exercise the right described in paragraph (b) of this Section 10, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this
Section 10 shall be without liability on the part of the Company, except that
the Company will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

 

(d)               Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company or any non-defaulting
Initial Purchaser for damages caused by its default.

 

11.              Payment of Expenses. (a) Whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
the Company will pay or cause to be paid all costs and expenses incident to the
performance of its obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery of
the Securities and any taxes payable in that connection; (ii) the costs incident
to the preparation and printing of the Preliminary Offering Memorandum, other
Time of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all exhibits, amendments and supplements thereto in
connection therewith) and the distribution thereof; (iii) the costs of
reproducing and distributing each of the Transaction Documents; (iv) the
documented, reasonable fees and expenses of the Company’s counsel and
independent accountants; (v) the fees and expenses incurred in connection with
the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such U.S. jurisdictions as the
Representatives may designate and the preparation, printing and distribution of
a Blue Sky Memorandum (including the related fees and expenses of counsel for
the Initial Purchasers); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with any filing with, and
clearance of the offering by, the Financial Industry Regulatory Authority; (ix)
all expenses incurred by the Company in connection with any “road show”
presentation to potential investors and (x) all expenses and application fees
related to the listing of Underlying Securities on the New York Stock Exchange.

 



25 

 

 

(b)               If (i) this Agreement is terminated pursuant to Section 9,
(ii) the Company for any reason fails to tender the Securities for delivery to
the Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, other than due to a
termination pursuant to Section 10, the Company agrees to reimburse the Initial
Purchasers for all reasonable, documented out-of-pocket costs and expenses
(including the fees and expenses of their counsel) incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

 

12.              Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and the officers and directors and any controlling persons
referred to herein, and the affiliates of each Initial Purchaser referred to in
Section 7 hereof. Nothing in this Agreement is intended or shall be construed to
give any other person any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein. No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.

 

13.              Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

 

14.              Certain Defined Terms. For purposes of this Agreement, (a)
except where otherwise expressly provided, the term “affiliate” has the meaning
set forth in Rule 405 under the Securities Act; (b) the term “business day”
means any day other than a day on which banks are permitted or required to be
closed in New York City; (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; and (d) the term “significant subsidiary” has
the meaning set forth in Rule 1-02 of Regulation S-X under the Exchange Act.

 

15.              Patriot Act. In accordance with the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Initial Purchasers are required to obtain, verify and record information
that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 



26 

 

 

16.              Miscellaneous. (a) Authority of the Representatives. Any action
by the Representatives or Initial Purchasers hereunder may be taken by Goldman
Sachs & Co. LLC and Barclays Capital Inc. on behalf of the Initial Purchasers,
and any such action taken by Goldman Sachs & Co. LLC and Barclays Capital Inc.
shall be binding upon the Initial Purchasers.

 

(b)               Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given upon receipt at the
addresses set forth in the following sentence. Notices to the Initial Purchasers
shall be given to the Representatives at: (i) c/o Goldman Sachs & Co. LLC, 200
West Street, New York, New York 10282, Attention: Registration Department and
(ii) c/o Barclays Capital Inc., Broadridge Financial Solutions, 155 Long Island
Avenue, Edgewood, NY 11717. Notices to the Company shall be given to it at 600
Grant Street, Room 1500 and Room 6100, Pittsburgh, PA 15219-2800 (fax:
412-433-2811) (e-mail: mwfurry@uss.com), Attention: Mark Furry, Associate
General Counsel - Corporate, and Arne Jahn, Treasurer & Chief Risk Officer.

 

(c)               Governing Law. This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

(d)               Submission to Jurisdiction. Each party hereto hereby submits
to the exclusive jurisdiction of the U.S. federal and New York state courts in
the Borough of Manhattan in The City of New York in any suit or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each party hereto waives any objection which it may now or hereafter
have to the laying of venue of any such suit or proceeding in such courts. Each
party hereto agrees that final judgment in any such suit, action or proceeding
brought in such court shall be conclusive and binding upon it and may be
enforced in any court to the jurisdiction of which it is subject by a suit upon
such judgment.

 

(e)               Waiver of Jury Trial. Each of the parties hereto hereby waives
any right to trial by jury in any suit or proceeding arising out of or relating
to this Agreement.

 

(f)                Counterparts. This Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

 

(g)               Amendments or Waivers. No amendment or waiver of any provision
of this Agreement, nor any consent or approval to any departure therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(h)               Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 



27 

 

 

(i)                 Xtract Research LLC. The Company hereby agrees that the
Initial Purchasers may provide copies of the Preliminary Offering Memorandum and
the Final Offering Memorandum relating to the offering of the Securities and any
other agreements or documents relating thereto, including, without limitation,
trust indentures, to Xtract Research LLC (“Xtract”) following the completion of
the offering for inclusion in an online research service sponsored by Xtract,
access to which is restricted to “qualified institutional buyers” as defined in
Rule 144A under the Securities Act.

 

(j)                 Recognition of the U.S. Special Resolution Regimes. (A) In
the event that any Initial Purchaser that is a Covered Entity becomes subject to
a proceeding under a U.S. Special Resolution Regime, the transfer from such
Initial Purchaser of this Agreement, and any interest and obligation in or under
this Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.

 

(B)              In the event that any Initial Purchaser that is a Covered
Entity or a BHC Act Affiliate of such Initial Purchaser becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement that may be exercised against such Initial Purchaser are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if this Agreement were governed by the
laws of the United States or a state of the United States.

 

As used in this Section 16(j):

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following:

 

(i)              a “covered entity” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 252.82(b);

 

(ii)             a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)            a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 



28 

 

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

  Very truly yours,       UNITED STATES STEEL CORPORATION           By: /s/ Arne
S. Jahn     Name: Arne S. Jahn     Title: Treasurer & Chief Risk Officer

 

Confirmed and accepted as of the
date set forth on the first page hereof       Goldman Sachs & Co. LLC          
By /s/ Matt Leavitt           Authorized Signatory       Barclays Capital Inc.  
    By /s/ Paul Robinson           Authorized Signatory           For themselves
and on behalf of the   several Initial Purchasers listed   in Schedule 1 hereto.
 

 

[Signature page to Underwriting Agreement]

 





 

 

Schedule 1

 

Initial Purchaser  Principal
Amount of
Securities  Goldman Sachs & Co. LLC  $60,000,000  Barclays Capital Inc. 
$45,000,000  J.P. Morgan Securities LLC  $27,750,000  Credit Suisse Securities
(USA) LLC  $27,000,000  Wells Fargo Securities, LLC  $22,500,000  BofA
Securities Inc.  $22,500,000  Citigroup Global Markets Inc.  $21,750,000  Morgan
Stanley & Co. LLC  $19,500,000  BMO Capital Markets Corp.  $11,250,000  ING
Financial Markets LLC  $11,250,000  SunTrust Robinson Humphrey, Inc. 
$11,250,000  Citizens Capital Markets, Inc.  $8,250,000  PNC Capital Markets
LLC  $6,000,000  The Huntington Investment Company  $6,000,000         Total 
$300,000,000 

 





Sch. 1 - 1

 

 

Schedule 2

 

Lock-Up Agreement Schedule

 

1.David B. Burritt-Director, President & Chief Executive Officer

 

2.Patricia Diaz Dennis-Director

 

3.Dan O. Dinges-Director

 

4.John J. Engel-Director

 

5.John V. Faraci-Director

 

6.Murry S. Gerber-Director

 

7.Stephen J. Girsky-Director

 

8.Paul A. Mascarenas-Director

 

9.Michael H. McGarry-Director

 

10.Eugene B. Sperling-Director

 

11.David S. Sutherland-Director

 

12.Patricia A. Tracey-Director

 

13.Kevin P. Bradley-Executive Vice President & Chief Financial Officer

 

14.Christine S. Breves-Senior Vice President – Manufacturing Support & Chief
Supply Chain Officer

 

15.James E. Bruno-Senior Vice President – European Solutions & President of U.
S. Steel Kosice

 

16.Scott D. Buckiso-Senior Vice President – Automotive Solutions

 

17.Kimberly D. Fast-Acting Controller

 

18.Richard L. Fruehauf-Senior Vice President – Strategic Planning & Corporate
Development

 

19.Duane D. Holloway-Senior Vice President, General Counsel, Chief Ethics &
Compliance Officer and Corporate Secretary

 

20.Douglas R. Matthews-Senior Vice President – Industrial, Service Center and
Mining Solutions, Head of Tubular

 

21.A. Barry Melnkovic-Senior Vice President & Chief Human Resource Officer

 

22.Arne Jahn, Treasurer and Chief Risk Officer

 



Sch. 2 - 1

 

 

Annex A

 

Time of Sale Information

 

·Pricing Term Sheet, dated October 16, 2019, relating to the Securities and
attached as Annex B hereto.

 



Annex A - 1

 

 

Annex C

 

Designated Subsidiaries of the Company

 

Entity  Jurisdiction of Organization U.S. Steel Tubular Products, Inc.  Delaware
     USS Portfolio Delaware, Inc.  Delaware      U. S. Steel Košice, s.r.o 
Slovak Republic      U.S. Steel Oilwell Services, LLC  Delaware U. S. Steel
Seamless Tubular Operations, LLC  Texas United States Steel International, Inc. 
New Jersey USS Galvanizing, Inc.  Delaware Grant Assurance Corporation  Vermont
U.S. Steel Holdings, Inc.  Delaware

 



Annex C - 1

 

 



Exhibit A

 

Form of Lock-Up Agreement

 

CONVERTIBLE NOTES LOCK-UP AGREEMENT

 

October 15, 2019

 

GOLDMAN SACHS & CO. LLC

BARCLAYS CAPITAL INC.

 

As Representatives of
the several Initial Purchasers listed
in Schedule 1 to the Purchase
Agreement referred to below

 

c/o Goldman Sachs & Co. LLC
200 West Street
New York, New York 10282

 

c/o Barclays Capital Inc.

1155 Long Island Avenue

Edgewood, NY 11717

 

Re: United States Steel Corporation – Convertible Notes Offering

 

Ladies and Gentlemen:

 

The undersigned understands that you, as Representatives of the several Initial
Purchasers, propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with United States Steel Corporation, a Delaware corporation (the
“Company”), providing for the offering (the “Convertible Notes Offering”) by the
several Initial Purchasers listed in Schedule 1 to the Purchase Agreement (the
“Initial Purchasers”), of convertible notes of the Company (the “Securities”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Purchase Agreement.

 



 

3

 

In consideration of the Initial Purchasers’ agreement to purchase and make the
Convertible Notes Offering of the Securities, and for other good and valuable
consideration receipt of which is hereby acknowledged, the undersigned hereby
agrees that, without the prior written consent of Goldman Sachs & Co. LLC and
Barclays Capital Inc. on behalf of the Initial Purchasers, the undersigned will
not, during the period ending 90 days after the date of the Offering Memorandum
relating to the Convertible Notes Offering, (1) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock, par value $1.00 per share of the Company
(the “Common Stock”), or any securities convertible into or exercisable or
exchangeable for Common Stock (including without limitation, Common Stock which
may be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the Securities and Exchange Commission and securities
which may be issued upon exercise of a stock option or warrant) or (2) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise or (3) make any
demand for or exercise any right with respect to the registration of any shares
of Common Stock or any security convertible into or exercisable or exchangeable
for Common Stock, in each case other than (A) transfers of shares of Common
Stock (or stock options exercisable for shares of Common Stock) as a bona fide
gift or gifts (including, for the avoidance of doubt, charitable donations or
gifts) or for estate planning purposes and (B)  sales of shares of Common Stock
for purposes of settling taxes owed in respect of (i) the exercise of stock
options that expire during the 90-day period referred to above, (ii) the vesting
of restricted stock, restricted stock units or shares under performance awards
during such period and (iii) awards of restricted stock, restricted stock units
or shares under performance awards made during such period; provided that in the
case of any transfer or distribution pursuant to clause (A), each donee or
distributee shall execute and deliver to the Representatives a lock-up letter in
the form of this paragraph; and provided, further, that in the case of any sale,
transfer or distribution pursuant to clauses (A) and (B), no filing by any party
(donor, donee, transferor or transferee) under the Securities Exchange Act of
1934, as amended, or other public announcement shall be required or shall be
made voluntarily in connection with such transfer or distribution (other than
(x) a filing on a Form 5 made after the expiration of the 90-day period referred
to above or (y) a filing on a Form 4 solely in respect of a transaction for a
purpose referred to in clause (B) above, provided such Form 4 specifies that
such transaction occurred for such purpose).

 

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned understands that, if the Purchase Agreement does not become
effective by December 31, 2019, or if the Purchase Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Securities to be sold thereunder, the
undersigned shall be released from, all obligations under this Letter Agreement.
The undersigned understands that the Initial Purchasers are entering into the
Purchase Agreement and proceeding with the Convertible Notes Offering in
reliance upon this Letter Agreement.

 



 

4

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

  Very truly yours,       [NAME OF STOCKHOLDER]       By:       Name:     Title:

 



 

 